 Case 3:19-cv-01873-BEN-MDD Document 20 Filed 11/13/20 PageID.2363 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Andrea Andrews
                                                           Civil Action No. 19-cv-01873-BEN-MDD

                                             Plaintiff,
                                      V.
ANDREW SAUL, Commissioner of                                 JUDGMENT IN A CIVIL CASE
Social Security, Social Security
Administration
                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court ADOPTS the Report and Recommendation. Plaintiffs motion for summary judgment is
DENIED. Defendant's cross-motion for summary judgment is GRANTED. Accordingly, the
Commissioner of the Social Security Administration's final decision is AFFIRMED. The Clerk shall
enter judgment accordingly and terminate the case.




Date:         11/13/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
